471 S.W.2d 416 (1971)
Robert Bond WILSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 44434.
Court of Criminal Appeals of Texas.
October 13, 1971.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
The appeal is from an order revoking probation granted in a conviction for possession of marihuana with the punishment assessed at three years.
The appellant was placed on probation October 1, 1970. Six days later a motion to revoke was filed, alleging that on October 5, 1970, he had violated the conditions of his probation by committing an offense of possession of marihuana. On January 15, 1971, the court found that appellant had violated the terms of probation and entered an order of revocation.
The court gave him credit for back time to October 3, 1970. This the court was not authorized to do under Article 42.12, Section 8, Vernon's Ann.C.C.P., because he was on probation until the moment of revocation. De Leon v. State, Tex.Civ. App., 466 S.W.2d 573. The sentence is reformed to show that it begins at the time probation was revoked. The rest of the proceedings appear to be regular. No abuse of discretion has been shown.
The judgment revoking probation is affirmed.